        Case 1:19-cv-00505-RB-SCY Document 19 Filed 08/28/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


 WILDEARTH GUARDIANS,

 Plaintiff,
                                                    Case No. 1:19-cv-00505-SCY
 v.

 DAVID BERNHARDT, in his official
 capacity as Secretary of the Interior; and
 UNITED STATES BUREAU OF LAND
 MANAGEMENT,

 Defendants.




                     NOTICE OF LOCAL RULE 83.3 CERTIFICATION

        Please take notice that pursuant to D.N.M.LR-Civ. 83.3 the undersigned is a member in

good standing of the Bar of this Court and hereby certifies that Steven J. Rosenbaum and

Bradley K. Ervin, Covington & Burling, LLP, are members in good standing of the Bar of the

District of Columbia and will associate with Maldegen, Templeman & Indall, LLP, will accept

service, and will participate in this action as required by the Court.

DATED this 29th day of August, 2019.

                                               MALDEGEN, TEMPLEMAN & INDALL LLP


                                                       /s/ Jon J. Indall
                                               Jon J. Indall
                                               1925 Aspen Drive, 200A
                                               Santa Fe, NM 87505
                                               Phone: 505-216-3075
                                               jindall@cmtisantafe.com
        Case 1:19-cv-00505-RB-SCY Document 19 Filed 08/28/19 Page 2 of 2



                                                Steven J. Rosenbaum
                                                 (pro hac vice forthcoming)
                                                Bradley K. Ervin
                                                 (pro hac vice forthcoming)
                                                COVINGTON & BURLING, LLP
                                                One CityCenter
                                                850 Tenth St., N.W.
                                                Washington, D.C. 20001
                                                Phone: (202) 662-6000
                                                Fax: (202) 662-6291
                                                srosenbaum@cov.com
                                                bervin@cov.com

                                                Attorneys for Applicant for Intervention
                                                American Petroleum Institute


                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of August, 2019, I caused a true and correct copy of the

foregoing to be filed with the Court electronically and served by the Court’s CM/ECF System upon

all counsel of record:


                                                                /s/ Jon J. Indall
                                                        Jon J. Indall




                                                   2
